      Case: 1:19-cv-00360-MRB Doc #: 13 Filed: 06/02/19 Page: 1 of 2 PAGEID #: 98



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

PRETERM-CLEVELAND, ET AL.                    *       Case No. 1:19-CV-360

        Plaintiffs                           *       NOTICE OF APPEARANCE OF COUNSEL
                                                     FOR JULIA R. BATES-LUCAS COUNTY
                                             *       PROSECUTING ATTORNEY
vs.
                                             *

DAVID YOST, ET AL.                           *
                                              John A. Borell(0016461)
       Defendants                      *      Kevin A. Pituch(0040167)
                                              Assistant Prosecuting Attorneys
                                       *      Lucas County Courthouse
                                              Suite 250
                                       *      Toledo, Ohio 43624
                                              Phone: (419) 213-2001
                                       *      Fax: (419) 213-2011
                                              E-mail: JABorell@co.lucas.oh.us
                                       *      Counsel for Julia R. Bates-Lucas County
                                              Prosecuting Attorney
_____________________________________________________________________________________

        Now come John A. Borell and Kevin A. Pituch, Assistant Lucas County Prosecuting Attorneys,

hereby enter their appearance in this case on behalf of the Defendant Julia R. Bates-Lucas County

Prosecuting Attorney



                                             Respectfully submitted,

                                             JULIA R. BATES
                                             LUCAS COUNTY PROSECUTING ATTORNEY


                                             BY:      /s/ John A. Borell__________________
                                                     John A. Borell
                                                     Kevin A. Pituch
                                                     Assistant Prosecuting Attorneys
                                                     Counsel for Lucas County Prosecuting Attorney
    Case: 1:19-cv-00360-MRB Doc #: 13 Filed: 06/02/19 Page: 2 of 2 PAGEID #: 99



                                             CERTIFICATION


       A copy of the foregoing Notice was sent by the Court’s electronic filing system to all attorneys of

record on June 2, 2019.




                                                          _____/s/ John A. Borell_______________
                                                          Assistant Prosecuting Attorney
                                                          Attorney for Defendant Lucas County
                                                          Prosecuting Attorney




                                                    2
